DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, directed to a swash-plate piston pump, where the first and second pins are in series, and the discharge channel is in the casing, as shown in Figures 1-3B
Species II, directed to a swash-plate piston pump, where the first and second pins are in parallel, and the discharge channel is in the casing, as shown in Figure 4
Species III, directed to a swash-plate piston pump, where the first and second pins are in series, and the discharge channel is in the pins, as shown in Figure 5
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 and none of the Figures.

Species I-III lack unity of invention because even though the inventions of these groups require the technical feature of “a swash-plate type piston pump, comprising: a cylinder block configured to be rotated with rotation of a driving shaft; a plurality of pistons accommodated in a plurality of cylinders provided in the cylinder block; a swash plate configured to reciprocate the piston so that a volume chamber of the cylinder is expanded/contracted with the rotation of the cylinder block; a biasing mechanism configured to bias the swash plate in a direction where a tilting angle is made larger; a control pin configured to drive the swash plate in a direction where the tilting angle is made smaller in accordance with a rise in a load pressure of a pressure chamber; a discharge channel configured to discharge the load pressure of the pressure chamber; and a casing configured to accommodate the cylinder block, the piston, the swash plate, the biasing mechanism, and the control pin, wherein the control pin is slidably inserted into a pin cylinder provided in the casing; and one end of the discharge channel is opened at all times in a sliding sap between the control pin and the pin cylinder”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iwanaji (U.S. PGPub 2014/0328700).
Iwanaji teaches a swash-plate type piston pump (Figure 1), comprising: a cylinder block (3) configured to be rotated (Paragraph 0018) with rotation of a driving shaft (5; Paragraph 0018); a plurality of pistons (8; Paragraph 0018) accommodated in (as shown in Figure 1) a plurality of cylinders (the cylinders within which pistons 8 are placed, as shown in Figure 1; Paragraph 0018) provided in (as shown in Figure 1) the cylinder block (3); a swash plate (4) configured to reciprocate (Paragraph 0023) the piston (8) so that a volume chamber (7) of the cylinder (the cylinders within which pistons 8 are placed, as shown in Figure 1; Paragraph 0018) is expanded/contracted (Paragraph 0023) with the rotation (Paragraph 0023) of the cylinder 
Regarding the open end of the discharge channel in a sliding gap, this portion of the limitation is interpreted broadly, since the instant application does not show how the open end is “opened at all times” or what constitutes the “sliding gap”.  The instant application does not adequately explain how the one end is opened at all times, since it appears any structural combination including the pin and the pin cylinder will provide the opportunity for the one end of the discharge passage to be closed.  This portion of the limitation will be interpreted to be a tolerance gap between the pin and the pin cylinder, where the tolerance is large enough to allow for at least a portion of the load pressure fluid to escape through the discharge channel even when the pin is extended all the way to the left, in Iwanaji Figure 1.  Similarly, none of the figures show a gap between 

    PNG
    media_image1.png
    543
    855
    media_image1.png
    Greyscale

Iwanaji Figure 2, Modified by Examiner


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746